Case: 11-41383     Document: 00511953169         Page: 1     Date Filed: 08/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 10, 2012
                                     No. 11-41383
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SAMUEL M. DAUGHERTY,

                                                  Plaintiff-Appellant

v.

HIEN K. LUONG,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:10-CV-20


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Samuel K. Daugherty, Texas prisoner # 814455, appeals the summary
judgment dismissing his 42 U.S.C. § 1983 action against a prison dentist.
Daugherty contended that he was entitled to dentures and that the defendant
inflicted cruel and unusual punishment by refusing to provide them.
        Qualified immunity was not an available defense in this action because
Daugherty asked only for declaratory and injunctive relief. See Mayfield v.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41383    Document: 00511953169      Page: 2   Date Filed: 08/10/2012

                                  No. 11-41383

Texas Dept. Of Criminal Justice, 529 F.3d 599, 606 (5th Cir. 2008). Nonetheless,
summary judgment was proper.
      The defendant’s summary judgment evidence showed that he provided
extensive dental treatment to Daugherty but was precluded by prison dental
policy from providing the dentures Daugherty wanted and believed he was
entitled to receive. The evidence of treatment showed that the defendant was
not deliberately indifferent to Daugherty’s serious medical needs, even though
Daugherty disagreed with the treatment and was obviously not satisfied by it.
See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006); Banuelos v.
McFarland, 41 F.3d 232, 235 (5th Cir. 1995). To the extent Daugherty might
show some contested issues of fact, they are not issues of material fact because,
even if viewed in his favor, those facts would not establish, in light of the
uncontested facts, “an unnecessary and wanton infliction of pain” that is
“sufficiently harmful to evidence deliberate indifference to serious medical
needs.” Estelle v. Gamble, 429 U.S. 97, 105-06 (1976) (internal quotation marks
and citation omitted); see FED. R. CIV. P. 56(a); Duffie v. United States, 600 F.3d
362, 371 (5th Cir. 2010).
      The judgment of the district court is AFFIRMED.




                                        2